





CITATION:
R. v. Janusas, 2011
          ONCA 742



DATE: 20111128



DOCKET: C52112



COURT OF APPEAL FOR ONTARIO



MacPherson, Simmons and Blair JJ.A.



BETWEEN:



Her Majesty the Queen



Respondent



and



Stanley Janusas



Appellant



David E. Harris, for the appellant



Catherine Mullaly, for the respondent



Heard:
November 23, 2011



On appeal from the Order of Lederer J. of the Superior Court
          of Justice dated April 22, 2010, upholding a judgment of Cleary J. of the
          Ontario Court of Justice dated February 20, 2008.



ENDORSEMENT



[1]

Mr. Janusas seeks leave to appeal, and if leave is granted, appeals from
    the order of Lederer J. of the Superior Court of Justice dated April 22, 2010. 
    Sitting in his capacity as a Summary Conviction Appeal judge, Lederer J. upheld
    the judgment of Cleary J. of the Ontario Court of Justice, dated February 20,
    2008, finding Mr. Janusas guilty of mischief to property for blocking a shared
    laneway belonging to him and to his neighbour, the complainant, Guiseppe
    Pileggi.

Overview

[2]

The shared laneway runs along the property line between the two
    properties.  Mr. Janusas and Mr. Pileggi each own a part of the laneway and
    each has a right of way over the part of the laneway owned by the other.

[3]

Mr. Pileggi uses the laneway as a driveway in order to park his car at
    the back of his house.  It is a narrow laneway and a tight fit for his car.  A
    dispute arose because Mr. Janusas believes that Mr. Pileggi damaged his (Mr.
    Janusas) fence while manoeuvring the car along the laneway.  Apparently to
    prevent this from happening again, Mr. Janusas threw a bucket of red paint onto
    the laneway while Mr. Pileggi was attempting to negotiate his way along it.  Mr.
    Janusas then placed a two-foot-high pile of debris on his side of the laneway
    and later replaced the pile with a wooden box full of debris.  Both the pile
    and the box had the effect of inhibiting Mr. Pileggis use of the laneway.

[4]

After Mr. Janusas failed to comply with police requests to remove the
    box, and a violation notice from the City, he was charged with committing
    mischief to property by "wilfully obstructing and interfering with the lawful
    use and enjoyment and operation of property without a legal justification or
    excuse, or without colour of right".

[5]

It is important for Mr. Janusas purposes to note that the laneway is
    narrower than that called for by the Citys by-law requiring that a driveway
    servicing a detached house be at least 2.6 metres in width.  The laneway here
    is only 2.234 metres wide.

[6]

Mr. Janasus was self-represented at trial.  He did not testify.  He
    argued, (1) that he did not place the debris in the laneway, (2) that the
    debris did not interfere with any lawful use of the affected property, and (3)
    that if he placed the debris on the laneway, he did so under colour of right. 
    Cleary J. rejected these arguments and found Mr. Janusas guilty.  Lederer J.
    upheld this decision.

Argument

[7]

On behalf of Mr. Janusas, Mr. Harris submits that the summary conviction
    appeal judge erred in failing,

a)

to find
    that the trial Crown (and the trial judge) conceded that Mr. Janusas had an
    honest belief in his colour of right to do what he did;

b)

to hold
    that the colour of right defence entitled Mr. Janusas to an acquittal because Mr.
    Pileggis use of the laneway was unlawful on the basis that it did not comply
    with the required by-law width (and, therefore, Mr. Janusas was not interfering
    with the lawful use of property, and could not be convicted of mischief on
    that basis);

c)

to find
    that the trial judge did not breach his duty to Mr. Janusas, as an
    unrepresented litigant, by not explaining to him that if he did not testify he
    would not be able to establish his honest belief in his colour of right; and,

d)

to hold
    that the trial judges reasons were insufficient regarding the colour of right
    defence.

Analysis and Disposition

[8]

We would not grant leave to appeal.

[9]

Before and since the decision of Doherty J.A. in
R. v. R.R.
,
    [2008] O.J. No. 2468, this Court has only granted leave to appeal in summary
    conviction cases sparingly.  An appeal to this Court in those circumstances
    represents a second level of appeal.  Leave is only granted with respect to an
    error of law and then only when (1) the appeal raises important legal questions
    having significance to the general administration of criminal justice beyond
    the particular case, and (2) the merits of the appeal are strong.  Leave
may
be granted where criterion (1) is met, even where the merits of the appeal may
    not be particularly strong, though the grounds must be at least arguable.  As
    well, where the merits are very strong, leave may be granted even if the
    issues have not great general significance.  See
R.R.
, at para. 37.

[10]

Here, Mr. Janusas proposed appeal does not cross the first threshold.  The
    issue outlined in para. 7(a) above is not an issue giving rise to an error in
    law; at best, it is a question of mixed law and fact.  The issues outlined in
    paras. 7(b) and (d) involve questions of law, but not questions of law that
    have jurisprudential significance beyond the boundaries of this case.  The
    issue raised in para. 7(c)  the trial judges duty to an unrepresented accused
     is an issue of public importance, but again, as it arises here, does not go
    beyond the parameters of this case.  The real dispute is not so much the legal
    extent of the trial judges duty to an unrepresented accused, but rather a
    fact-specific inquiry into whether the trial judges decision not to give
    advice about the evidentiary burden of the colour of right defence resulted in
    an unfair trial.  In any event, the principles applying in such circumstances
    have been fully articulated in this Courts earlier decision in
R. v. Tran
,
    (2001), 156 C.C.C. (3d) 1 (Ont. C.A.).

[11]

Mr. Harris submits that, even if the issues raised do not go beyond this
    particular case, the merits of the appeal are strong and leave should nonetheless
    be granted.  We do not see it the same way and are not persuaded that the
    merits are sufficiently strong to counterbalance the lack of general importance
    in the issues raised.

[12]

The transcript does not support Mr. Janusas theory that the trial Crown
    (and the trial judge) implicitly conceded the honesty of his belief in the
    legality of his actions, thereby lulling him into believing that he need not
    testify.  In other respects, there was evidence to support the trial judges
    finding that Mr. Janusas did not have an honest belief in the legality of his
    actions, and the Summary Court Appeal judge made no error in accepting this
    finding.  Moreover, we are not persuaded that the Summary Court Appeal judge
    erred in upholding the trial judges finding that Mr. Janusas conduct
    interfered with the lawful use of the laneway by Mr. Pigelli, either for the
    purposes of driving his car over it or for other uses to which he could have
    put the laneway but for the obstruction put in place by Mr. Janusas.

Disposition

[13]

The application for leave to appeal is therefore dismissed.

J.C.
    MacPherson J.A.

J.M.
    Simmons J.A.

R.A.
    Blair J.A.


